     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 1 of 16


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      JORGE MIRANDA-RIVAS,                             Case No. 3:16-cv-00663-MMD-CLB

7                                   Petitioner,                        ORDER
                 v.
8

9      HAROLD WICKHAM, et al.,

10                              Respondents.

11

12    I.     SUMMARY

13           This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner Jorge Miranda-

14    Rivas seeks relief from his state judgment of conviction for one count each of robbery

15    with the use of a firearm, discharging a firearm within or from a structure, grand larceny

16    of a motor vehicle, and assault with a deadly weapon. Currently before the Court are the

17    third amended petition (ECF No. 56), Respondents’ motion to dismiss (ECF No. 58),

18    Miranda-Rivas’ opposition (ECF No. 66), and Respondents’ reply (ECF No. 82). The

19    Court finds that grounds 1, 2 and 4 do not relate back to the timely filed first amended

20    petition (ECF No. 10), and the Court dismisses them. The Court finds that Miranda-Rivas

21    has not exhausted his state-court remedies for grounds 10 and 12. Miranda-Rivas will

22    need to decide what to do with those grounds. The Court thus grants the motion to dismiss

23    in part.

24    II.    BACKGROUND

25           After a jury trial, the state district court convicted Miranda-Rivas of one count each

26    of robbery with the use of a firearm, discharging a firearm within or from a structure, grand

27    larceny of a motor vehicle, and assault with a deadly weapon. (ECF No. 11-3.) Miranda-

28    Rivas appealed, and on October 15, 2014, the Nevada Supreme Court affirmed. (ECF
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 2 of 16


1     No. 11-11.)

2            On August 25, 2015, Miranda-Rivas filed a proper-person post-conviction habeas

3     corpus petition in the state district court. (ECF No. 11-13.) The state district court denied

4     the petition on January 20, 2016. (ECF No. 11-15.) Miranda-Rivas appealed. On July 26,

5     2016, the Nevada Court of Appeals affirmed. (ECF No. 11-20.) Remittitur issued on

6     August 22, 2016. (ECF No. 11-21.)

7            On or around October 31, 2016, Miranda-Rivas either mailed, or handed to a

8     correctional officer for mailing, his initial habeas corpus petition under 28 U.S.C. § 2254

9     to this Court. (ECF No. 6.) 1 The Court appointed counsel. Miranda-Rivas filed a counseled

10    first amended petition on January 9, 2017. (ECF No. 10.) Miranda-Rivas filed a counseled

11    second amended petition on October 12, 2017. (ECF No. 23.)

12           On February 9, 2018, Miranda-Rivas filed a counseled second post-conviction

13    habeas corpus petition in the state district court. (ECF No. 37-24.) On June 26, 2018, the

14    state district court dismissed the petition. It found that the petition was untimely under

15    NRS § 34.726 and successive under NRS § 34.810. (ECF No. 37-32.) Miranda-Rivas

16    appealed.

17           Meanwhile, in this Court Respondents moved to dismiss the second amended

18    petition because it contained claims that were unexhausted or untimely. (ECF No. 35.)

19    Upon Miranda-Rivas’ motion, the Court stayed the action pending the resolution of the

20    appeal of the dismissal of the second state petition. (ECF No. 46.)

21           On July 9, 2019, the Nevada Court of Appeals affirmed the state district court’s

22    dismissal of the second state petition. (ECF No. 57-6.)

23           Miranda-Rivas then moved to reopen this action and to file a third amended

24    petition. (ECF Nos. 47, 52.) The Court granted the motions. (ECF No. 51, 55.) Miranda-

25    Rivas filed his third amended petition on January 9, 2020. (ECF No. 56.)

26
             1The  Court is uncertain about this date. Miranda-Rivas did state in the petition form
27    that he mailed, or handed to a correctional officer for mailing, his petition on October 31,
      2016. (ECF No. 1-1 at 1.) However, the prison official who signed Miranda-Rivas’ financial
28    certificate gave a date of November 1, 2016. (ECF No. 1 at 4.) Miranda-Rivas signed the
      petition on November 14, 2016. (ECF No. 1-1 at 49.) However, for the purposes of the
      one-year statute of limitation of 28 U.S.C. § 2244(d), all of these dates were timely.
                                                   2
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 3 of 16


1     III.   LEGAL STANDARDS

2            A.     Timeliness

3            Congress has limited the time in which a person can petition for a writ of habeas

4     corpus pursuant to 28 U.S.C. § 2254:

5            A 1-year period of limitation shall apply to an application for a writ of habeas
             corpus by a person in custody pursuant to the judgment of a State court.
6            The limitation period shall run from the latest of—
                    (A) the date on which the judgment became final by the conclusion
7                   of direct review or the expiration of the time for seeking such review;
                    (B) the date on which the impediment to filing an application created
8                   by State action in violation of the Constitution or laws of the United
                    States is removed, if the applicant was prevented from filing by such
9                   State action;
                    (C) the date on which the constitutional right asserted was initially
10                  recognized by the Supreme Court, if the right has been newly
                    recognized by the Supreme Court and made retroactively applicable
11                  to cases on collateral review; or
                    (D) the date on which the factual predicate of the claim or claims
12                  presented could have been discovered through the exercise of due
                    diligence.
13

14    28 U.S.C. § 2244(d)(1). If the judgment is appealed, then it becomes final when the

15    Supreme Court of the United States denies a petition for a writ of certiorari or when the

16    time to petition for a writ of certiorari expires. Jimenez v. Quarterman, 555 U.S. 113, 119-

17    20 (2009). See also Sup. Ct. R. 13(1).

18           Any time spent pursuing a properly filed application for state post-conviction review

19    or other collateral review does not count toward this one-year limitation period. 28 U.S.C.

20    § 2244(d)(2). The period of limitation resumes when the post-conviction judgment

21    becomes final upon issuance of the remittitur. Jefferson v. Budge, 419 F.3d 1013, 1015

22    n.2 (9th Cir. 2005). A state post-conviction petition filed after expiration of the one-year

23    period does not reinitiate the one-year period. Ferguson v. Palmateer, 321 F.3d 820, 823

24    (9th Cir. 2003). An untimely state post-conviction petition is not “properly filed” and does

25    not toll the period of limitation. Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005). A prior

26    federal habeas corpus petition does not toll the period of limitation. Duncan v. Walker,

27    533 U.S. 167, 181-82 (2001).

28           The petitioner effectively files a federal petition when he delivers it to prison officials


                                                     3
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 4 of 16


1     to be forwarded to the Clerk of Court. Rule 3(d), Rules Governing Section 2254 Cases in

2     the United States District Courts.

3             An amended federal habeas corpus petition “does not relate back (and thereby

4     escape [§ 2244(d)(1)’s] one-year time limit) when it asserts a new ground for relief

5     supported by facts that differ in both time and type from those the original pleading set

6     forth.” Mayle v. Felix, 545 U.S. 644, 650 (2005). Relation back is allowed “[s]o long as the

7     original and amended petitions state claims that are tied to a common core of operative

8     facts . . . .” Id. at 664.

9             B.      Exhaustion

10            Before a federal court may consider a petition for a writ of habeas corpus, the

11    petitioner must exhaust the remedies available in state court. 28 U.S.C. § 2254(b). To

12    exhaust a ground for relief, a petitioner must fairly present that ground to the state’s

13    highest court, describing the operative facts and legal theory, and give that court the

14    opportunity to address and resolve the ground. See Duncan v. Henry, 513 U.S. 364, 365

15    (1995) (per curiam); Anderson v. Harless, 459 U.S. 4, 6 (1982).

16            “[A] petitioner for habeas corpus relief under 28 U.S.C. § 2254 exhausts available

17    state remedies only if he characterized the claims he raised in state proceedings

18    specifically as federal claims. In short, the petitioner must have either referenced specific

19    provisions of the federal constitution or statutes or cited to federal case law.” Lyons v.

20    Crawford, 232 F.3d 666, 670 (9th Cir. 2000) (emphasis in original), amended, 247 F.3d

21    904 (9th Cir. 2001). Citation to state case law that applies federal constitutional principles

22    will also suffice. Peterson v. Lampert, 319 F.3d 1153, 1158 (9th Cir. 2003) (en banc). “The

23    mere similarity between a claim of state and federal error is insufficient to establish

24    exhaustion. Moreover, general appeals to broad constitutional principles, such as due

25    process, equal protection, and the right to a fair trial, are insufficient to establish

26    exhaustion.” Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir. 1999) (citations omitted).

27

28


                                                    4
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 5 of 16


1     IV.       DISCUSSION

2               A.    Timeliness

3               The Nevada Supreme Court affirmed the judgment of conviction on October 15,

4     2014. The judgment of conviction became final on January 13, 2015, when the time to

5     petition for a writ of certiorari expired.

6               Miranda-Rivas filed his state post-conviction habeas corpus petition on August 25,

7     2015, 223 days later. The state post-conviction proceedings tolled the one-year period of

8     limitation under 28 U.S.C. § 2244(d)(2). The state post-conviction proceedings concluded

9     with the Nevada Supreme Court’s issuance of the remittitur after the appeal on August

10    22, 2016, and the period of limitation resumed the next day.

11              Miranda-Rivas mailed his initial, proper-person federal habeas corpus petition

12    (ECF No. 6) to the Court between October 31, 2016, and November 14, 2016. On the

13    latter day, 306 non-tolled days had passed, and the initial petition was timely.

14              Miranda-Rivas filed his counseled first amended petition (ECF No. 10) on January

15    9, 2017. On that day, 362 non-tolled days had passed, and the first amended petition was

16    timely.

17              Miranda-Rivas’ second state post-conviction petition, filed February 9, 2017, did

18    not toll § 2244(d)(1)’s period for two reasons. First, the period already had expired, and

19    nothing remained to be tolled. Ferguson, 321 F.3d at 823. Second, the state courts

20    determined that the second petition was untimely, and thus it was not properly filed to

21    qualify for tolling under § 2244(d)(2). Pace, 544 U.S. at 417.

22              Miranda-Rivas filed his counseled second amended petition (ECF No. 23) on

23    October 12, 2017. On that day, 638 non-tolled days had passed, and the second

24    amended petition was untimely.

25              Miranda-Rivas filed his operative, counseled third amended petition (ECF No. 56)

26    on January 9, 2020. On that day, 1,457 non-tolled days had passed, and the third

27    amended petition is untimely. The second amended petition cannot provide a basis for

28    relation back because it also is untimely. Consequently, grounds in the third amended


                                                    5
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 6 of 16


1     petition will need to relate back to the timely-filed initial or first amended petitions.

2            Respondents argue that grounds 1, 2, 4, 5, 6, and 12 do not relate back. The Court

3     finds that grounds 1, 2, and 4 do not relate back. The Court finds that grounds 5, 6, and

4     12 relate back.

5                    1.     Ground 1 does not relate back

6            Ground 1 has two components. First, Miranda-Rivas claims that the prosecution

7     failed to disclose material exculpatory evidence that prosecution witnesses received

8     material benefits in exchange for their testimonies. Second, Miranda-Rivas claims that

9     the prosecution either elicited false testimonies, or failed to correct false testimonies, from

10    the same witnesses about the benefits that they received in exchange for their

11    testimonies.

12           Briefly, Miranda-Rivas was charged with robbing a gas-station convenience store

13    and stealing a Subaru, both in Incline Village and Washoe County, Nevada. Kevin

14    Anguiano, Escar Gonzalez, and Jorge Torres also were charged with their involvement.

15    Each of them testified against Miranda-Rivas at trial. Anguiano testified that he had

16    pleaded guilty to robbery with a firearm and grand larceny. He further testified that he

17    received no promises in exchange for his testimony, that he would need to wait for

18    sentencing to know the outcome, but that he was hoping for a benefit. (ECF No. 36-26 at

19    92-96 (direct examination)); (ECF No. 52-3 at 33-35 (cross examination).) Gonzalez

20    testified that he pleaded guilty without any benefit in exchange for his testimony before

21    he testified in Miranda-Rivas’ trial. (ECF No. 52-3 at 64-66.) Torres testified that in

22    exchange for his testimony, he would plead guilty to conspiracy to commit robbery and

23    intimidating a witness. (Id. at 112-13.)

24           In ground 1 of the third amended petition, Miranda-Rivas argues that the

25    prosecution did not disclose the true benefits that these witnesses received. Torres did

26    not plead guilty to intimidating a witness; he pleaded guilty only to conspiracy to commit

27    robbery. Miranda-Rivas could not find the records for Anguiano and Gonzalez—they were

28    juveniles at the time, and the courts might have sealed their records—but he believes that


                                                     6
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 7 of 16


1     they received benefits greater than their testimonies indicated.

2            Miranda-Rivas argues that ground 1 of the third amended petition relates back to

3     grounds 1, 4, 6, and 7 of the first amended petition. Ground 1 of the first amended petition

4     was a claim that trial counsel failed to investigate Anguiano, Gonzalez, and Torres,

5     because their testimonies conflicted with their prior statements to detectives. (ECF No.

6     10 at 12-13, 33-34.) Ground 4 of the first amended petition was a claim that trial counsel

7     failed to impeach the witnesses because “both co-defendants” agreed to plead to lesser

8     charges. (Id. at 15-16, 37-38.) Ground 6 of the first amended petition was a claim that trial

9     counsel failed to object to the testimonies of the witnesses because the prosecution

10    elicited the testimony through promises of reduced charges in exchange for their

11    testimonies. (Id. at 17-18, 39-40.) Ground 7 of the first amended petition was a claim that

12    trial counsel failed to move for a mistrial on the charge of grand larceny of a motor vehicle

13    because the only evidence for that charge came from the witnesses, who had favorable

14    plea agreements. (Id. at 18-19, 40-42.)

15           A reader might notice from the fragmented citations above that the first amended

16    petition is a combination of two documents. Counsel for Miranda-Rivas alleged grounds,

17    but the grounds themselves contained no facts. (See ECF No. 10 at 12-23.) Instead,

18    counsel incorporated by reference an earlier document, titled “Attachment to Habeas,”

19    written by Miranda-Rivas pro se. (See ECF No. 10 at 24-47.) Miranda-Rivas also included

20    this “Attachment to Habeas” in his initial petition. (ECF No. 6 at 25-48.) Miranda-Rivas

21    originally filed this “Attachment to Habeas” with his state post-conviction habeas corpus

22    petition. (ECF No. 11-13 at 16-39.) The “Attachment to Habeas” is identical in all these

23    petitions, except in the numbering of pages. Consequently, the first amended petition is

24    functionally identical to the initial petition, which in turn is functionally identical to the first

25    state post-conviction habeas corpus petition.

26           The Court agrees with Respondents that ground 1 of the third amended petition

27    does not relate back to the first amended petition. The grounds in the first amended

28    petition that Miranda-Rivas proposes for relation back are based upon favorable plea


                                                       7
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 8 of 16


1     agreements, and ground 1 of the third amended petition is based upon favorable plea

2     agreements. However, the facts underlying the claims are fundamentally different.

3     Ground 4 of the first state petition is factually the closest to ground 1 of the first amended

4     petition. It was a claim that trial counsel failed to impeach Anguiano, Gonzalez, and Torres

5     both with the favorable plea agreements that they received in exchange for their

6     testimonies and with other impeaching facts. Regarding the favorable plea agreements,

7     the state district court noted that Miranda-Rivas had not alleged any specific facts, and it

8     turned to the record. (ECF No. 11-15 at 10.) The state district court reviewed the

9     witnesses’ testimonies about their pleas, which this Court has cited above, along with

10    other impeaching questions that trial counsel asked on cross-examination. (ECF No. 11-

11    15 at 10-11.) The state district court concluded that Miranda-Rivas did not show that

12    counsel had performed deficiently. (Id.) If Miranda-Rivas knew at the time that Anguiano,

13    Gonzalez, and Torres received even more favorable treatment than they had said, then

14    Miranda-Rivas did not bring those facts to the attention of the state district court. In the

15    first state post-conviction proceedings, all the facts about the plea agreements were the

16    facts to which Anguiano, Gonzalez, and Torres testified, and nothing else.

17           The Court is not stating that the first state petition can be a basis for relation back.

18    Rather, because the first state petition, the initial federal petition, and the first amended

19    federal petition are functionally identical, understanding the operative facts in the first

20    state petition is necessary to understanding the facts in the initial federal petition and the

21    first amended federal petition.

22           Then, in the initial federal petition, Miranda-Rivas included the “Attachment to

23    Habeas” as the main part of his petition. He also attached the state district court’s order

24    denying the state post-conviction petition and the order of the Nevada Court of Appeals

25    order affirming that denial. (ECF No. 6 at 59-83.) Anyone reading the initial federal petition

26    would conclude that all the facts about the plea agreements were the facts to which

27    Anguiano, Gonzalez, and Torres testified.

28           Those facts continued onward into the first amended petition, which was


                                                    8
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 9 of 16


1     functionally identical to the initial federal petition and the first state petition. Again, the

2     petition included the “Attachment to Habeas” as the main part of the petition. Miranda-

3     Rivas filed more exhibits with his first amended petition. The exhibits relevant to plea

4     agreements were his first state petition (ECF No. 11-13), the state district court’s order

5     denying the petition (ECF No. 11-15), his proper-person fast-track statement on appeal

6     (ECF No. 11-18), and the order of the Nevada Court of Appeals affirming the denial.

7     Again, anyone reading the first amended petition and the relevant exhibits would conclude

8     that all the facts about the plea agreements were the facts to which Anguiano, Gonzalez,

9     and Torres testified.

10           Then, with the second amended petition (ECF No. 23) and later the third amended

11    petition (ECF No. 56), the facts changed. Now, Miranda-Rivas alleges that Anguiano,

12    Gonzalez, and Torres received even more favorable treatment than their testimonies

13    indicated, that they testified falsely, and that the prosecution hid the true details of the

14    plea agreements from the defense, the court, and the jury. These facts are fundamentally

15    different from what Miranda-Rivas alleged in the first amended petition and all preceding

16    petitions. Now, the operative facts have changed from the witnesses’ testimonies at trial

17    to secret plea agreements unknown to anyone except the prosecution and the witnesses.

18           Put another way, these new allegations fundamentally change how courts would

19    decide a failure-to-disclose claim. Hypothetically, if Miranda-Rivas raised a failure-to-

20    disclose claim based only upon the plea agreements as testified by Anguiano, Gonzalez,

21    and Torres, the claim would have been self-disproving. The prosecution did disclose their

22    plea agreements. Reading the trial transcript alone would be enough to conclude that the

23    claim would lack merit. In reality, ground 1 of the third amended petition requires

24    comparisons of the witnesses’ testimonies with their own court records. If the Court must

25    turn to three more state-court criminal cases to decide this claim, then the Court cannot

26    conclude that ground 1 of the third amended petition has facts the same in time and type

27    as the facts alleged in the first amended petition.

28           Ground 1 of the third amended petition does not relate back to the timely filed first


                                                    9
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 10 of 16


1     amended petition. The Court dismisses this ground.

2                   2.     Ground 2 does not relate back

3            In ground 2 of the third amended petition, Miranda-Rivas claims that trial counsel

4     provided ineffective assistance because trial counsel did not file a motion to suppress a

5     bullet found in a GMC Yukon belonging to Miranda-Rivas’ mother. Miranda-Rivas further

6     claims that the search of the GMC Yukon violated the Fourth Amendment because,

7     although he was on parole at the time, a parole officer may not conduct or direct a

8     warrantless search when the parole officer operates at the direction of, or in concert with,

9     the police.

10           Miranda-Rivas argues that ground 2 of the third amended petition relates back to

11    ground 2 of the first amended petition. In that ground, in the “Attachment to Habeas,”

12    Miranda-Rivas alleged that counsel should have moved to suppress bullets because they

13    “had no direct link to Petitioner nor where there any physical evidence introduced showing

14    that at some point Petitioner had possession or control of them.” (ECF No. 10 at 34-35.)2

15           Miranda-Rivas argues that the operative facts are the same, only the legal theory

16    of the Fourth Amendment because of the parole officer being used as a stalking horse is

17    different. The Court disagrees. The operative facts are different. Initially, Miranda-Rivas

18    argued that counsel should have moved to suppress the bullet because it had no

19    connection to him. Now, Miranda-Rivas argues that counsel should have moved to

20    suppress the bullet under the Fourth Amendment because the warrantless search was

21    improper. Even if both claims involved the bullet, the asserted reasons why counsel was

22    ineffective by not filing a motion to suppress, i.e., the operative facts of the claims of

23    ineffective assistance of counsel, are different. Allegations about a warrantless search by

24    a parole officer appear nowhere in the first amended petition or the incorporated initial

25    petition. If Miranda-Rivas could change the reason why counsel provided ineffective

26    assistance, even if both claims involved the same bullet, then it would render the concept

27
             2Ground   2 of the first amended petition also alleged that counsel should have filed
28
      a motion to suppress recordings of jail telephone calls and a blue jacket, neither of which
      is relevant to ground 2 of the third amended petition.
                                                  10
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 11 of 16


1     of relation back in Mayle v. Felix useless. Schneider v. McDaniel, 674 F.3d 1144, 1151-

2     52 (9th Cir. 2012). Ground 2 of the third amended petition does not relate back to the first

3     amended petition. The Court dismisses ground 2.

4                   3.     Ground 4 does not relate back

5            Ground 4 is a claim that trial counsel provided ineffective assistance because trial

6     counsel did not impeach Anguiano, Gonzalez, and Torres with the evidence of substantial

7     benefits that they received in exchange for their testimony against Miranda-Rivas.

8     Miranda-Rivas incorporates ground 1 into ground 4. (ECF No. 56 at 22.) He alleges that

9     trial counsel never asked for or produced documentation of Anguiano’s plea agreement,

10    that trial counsel never asked Gonzalez about any benefit that he received for his

11    testimony, and that trial counsel never questioned Torres about his guilty plea, which

12    differed from Torres’ testimony about the plea. (ECF No. 56 at 23.)

13           As with ground 1, the operative facts have changed. Miranda-Rivas is not alleging

14    in ground 4 that counsel failed to impeach the witnesses with the plea agreements to

15    which they testified at trial. By incorporating ground 1 into ground 4, Miranda-Rivas is

16    alleging that counsel failed to obtain and impeach the witnesses with the plea agreements

17    that the state failed to disclose, as alleged in ground 1. That is a different operative fact

18    from what Miranda-Rivas presented in the first amended petition. Ground 4 of the third

19    amended petition does not relate back to the first amended petition. The Court dismisses

20    ground 4.

21                  4.     Ground 5 relates back

22           In ground 5, Miranda-Rivas claims that trial counsel provided ineffective assistance

23    because trial counsel did not move for a mistrial or judgment of acquittal on the charge of

24    grand larceny of a motor vehicle because, under NRS § 175.291, no corroborating

25    evidence independent of the testimony of the accomplices Anguiano, Gonzalez, and

26    Torres existed to convict him. (ECF No. 56 at 24-26.) Miranda-Rivas presented the same

27    claim in ground 7 of the first amended petition. (ECF No. 10 at 18-19, 40-42.)

28           Miranda-Rivas alleges facts in ground 5 of the third amended petition that he did


                                                   11
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 12 of 16


1     not allege in ground 7 of the first amended petition. However, the Court disagrees with

2     Respondents that these facts are different in time and type from what Miranda-Rivas

3     alleged in the first amended petition. Both claims share the common core of operative

4     fact that no independent evidence corroborated the accomplices’ testimonies to find him

5     guilty in accordance with NRS § 175.291. Ground 5 relates back to the first amended

6     petition.

7                   5.     Ground 6 relates back

8            Ground 6 of the third amended petition is a claim that trial counsel provided

9     ineffective assistance because trial counsel did not seek to sever the charge of grand

10    larceny of a motor vehicle from the other three charges. (ECF No. 56 at 26-28.) Miranda-

11    Rivas presented the same claim in ground 8 of the first amended petition. (ECF No. 10 at

12    19-20, 42-43.)

13           Miranda-Rivas alleges facts in ground 6 of the third amended petition that he did

14    not allege in ground 8 of the first amended petition. However, the Court disagrees with

15    Respondents that these facts are different in time and type from what Miranda-Rivas

16    alleged in the first amended petition. Both claims share the common core of operative

17    fact that Miranda-Rivas wanted the grand larceny charge severed because it had nothing

18    to do with the other three charges. Ground 6 relates back to the first amended petition.

19                  6.     Ground 12 relates back in part

20           Ground 12 of the third amended petition is a claim of cumulative error. (ECF No.

21    56 at 38-39.) Ground 10 of the first amended petition also is a claim of cumulative error.

22    (ECF No. 10 at 21-22, 45.) The difference is that ground 10 of the first amended petition

23    is a claim of cumulative error based upon all the claims of ineffective assistance of counsel

24    in the first amended petition. Ground 12 of the third amended petition is a claim of

25    cumulative error based upon all the claims raised in that petition, which include claims of

26    ineffective assistance of counsel and claims of trial-court error.

27           The Court disagrees with Respondents that ground 12 of the third amended

28    petition does not relate back because it differs from ground 10 of the first amended


                                                   12
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 13 of 16


1     petition. Each claim of cumulative error incorporates the claims raised in their respective

2     petitions. The question is not whether a claim of cumulative error relates back to an earlier

3     claim of cumulative error, but whether the facts underlying ground 12 of the third amended

4     petition themselves relate back to the first amended petition. The Court has ruled that

5     grounds 1, 2 and 4 of the third amended petition do not relate back. Consequently, they

6     also would not be considered as part of the cumulative-error claim in ground 12 of the

7     third amended petition. The other grounds in the third amended petition do relate back,

8     and they can be considered as part of the cumulative-error claim.

9              B.    Procedural Default

10             Respondents argue that Miranda-Rivas has procedurally defaulted grounds 1, 2,

11    and 4 of the third amended petition because, in his second state post-conviction

12    proceedings, the state courts determined that the corresponding grounds were untimely

13    under NRS § 34.726 and successive under NRS § 34.810. The Court will not address

14    these arguments because the Court is dismissing grounds 1, 2, and 4 as untimely.

15             C.    Exhaustion

16             Respondents argue that Miranda-Rivas has not exhausted his state-court

17    remedies for grounds 5, 6, 7, 8, 10, and 12. The Court agrees that Miranda-Rivas has not

18    exhausted grounds 10 and 12. However, Miranda-Rivas has exhausted grounds 5, 6, 7,

19    and 8.

20                   1.    Grounds 5, 6, 7, and 8 are exhausted

21             Respondents’ arguments that Miranda-Rivas has not exhausted grounds 5, 6, 7,

22    and 8 are effectively the same—that Miranda-Rivas presented similar claims in his first

23    state post-conviction habeas corpus petition, but he alleges facts now that he did not

24    allege in that state petition. Having reviewed all four grounds, the Court’s conclusion is

25    the same as to each. The additional facts alleged in grounds 5, 6, 7, and 8 do not

26    fundamentally alter the claims from what Miranda-Rivas presented to the state courts.

27    Grounds 5, 6, 7, and 8 are exhausted. See Vasquez v. Hillery, 474 U.S. 254, 260 (1986).

28


                                                   13
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 14 of 16


1                   2.     Ground 10 is unexhausted

2            In ground 10, Miranda-Rivas claims a misjoinder of charges, that the charge of

3     grand larceny of a motor vehicle should not have been added to the other three charges.

4     In his supplemental fast-track statement on direct appeal, Miranda-Rivas noted that he

5     had filed no motion to sever the charges, but he argued that the trial court plainly erred

6     by not severing the charges on its own. (ECF No. 11-8 at 7-9.) Miranda-Rivas did not

7     argue in that brief that the failure to sever violated any provision of federal constitutional

8     law.

9            Miranda-Rivas argues now that he cited Tabish v. State, 72 P.3d 584, 590-91 (Nev.

10    2003), which cited Mitchell v. State, 782 P.2d 1340, 1342 (Nev. 1989), which in turn cited

11    Robinson v. United States, 459 F.2d 847, 856 (D.C. Cir. 1972). The Court agrees with

12    Respondents that, notwithstanding Peterson, 319 F.3d at 1158, the chain of citations to

13    a decision of a federal court of appeals is too attenuated to bring a federal-law issue to

14    the state court’s attention. Additionally, Robinson is a federal criminal appeal. The District

15    of Columbia Circuit did not cite any principle of federal constitutional law or any provision

16    of federal statutory law regarding misjoinder that is applicable to the states. The court of

17    appeals was acting in its supervisory capacity. Consequently, Robinson does not serve

18    to make a federal-law issue out of ground 10.

19           Respondents also argue that, by incorporating ground 9, Miranda-Rivas added the

20    fact that the evidence was insufficient to support the grand-larceny charge. This additional

21    fact does not fundamentally alter the claim. Indeed, on direct appeal Miranda-Rivas

22    conceded the strength of the evidence in support of armed robbery but argued that the

23    evidence in support of the grand larceny was non-existent, thus leading to prejudicial

24    misjoinder. (ECF No. 11-8 at 9.) Additionally, the Nevada Supreme Court held that there

25    was sufficient independent evidence to corroborate the accomplices’ testimony and to

26    support the conviction of grand larceny of a motor vehicle. (ECF No. 11-11 at 5.) The

27    incorporation of ground 9 does not make ground 10 unexhausted.

28           However, the failure to make the misjoinder claim a matter of federal law does


                                                   14
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 15 of 16


1     make ground 10 unexhausted.

2                   3.       Ground 12 is unexhausted

3            Ground 12 is a claim of cumulative error. The cumulative-error claim that Miranda-

4     Rivas presented in state court was solely a claim that the cumulative effect of instances

5     of ineffective assistance of counsel warranted relief. (ECF No. 11-13 at 37.) Ground 12,

6     in contrast, adds the claims of trial-court error in the third amended petition to the

7     cumulative-error claim.

8            Miranda-Rivas first argues that cumulative-error claims are exempt from

9     § 2254(b)’s requirement of exhaustion. No such exemption appears in the statute, and

10    Miranda-Rivas cites no court decision to that effect. To the contrary, the Ninth Circuit has

11    affirmed district-court rulings that petitioners must exhaust cumulative-error claims. See

12    Wooten v. Kirkland, 540 F.3d 1019, 1026 (9th Cir. 2008); Solis v. Garcia, 219 F.3d 922,

13    930 (9th Cir. 2000).

14           Miranda-Rivas also argues that because he exhausted all his other claims, they

15    are properly before this Court and can be part of a cumulative error claim. This argument

16    is similar to the reason why the Court found that ground 12 of the third amended petition

17    relates back to the first amended petition to the extent that the other claims in the third

18    amended petition relate back to the first amended petition. The difference is that relation

19    back looks only to whether claims share a common core of operative fact with claims in

20    an earlier, timely federal petition. Exhaustion requires Miranda-Rivas to give the state

21    courts the opportunity to rule on the merits of a claim—both legal theory and facts—before

22    the federal court may rule on the merits of the claim. By presenting a claim of cumulative

23    error that included only claims of ineffective assistance of counsel to the state courts,

24    Miranda-Rivas did not give the state courts that opportunity. Ground 12 is unexhausted.

25                  4.       Petitioner will need to decide what to do with the unexhausted

26                           grounds

27           The third amended petition (ECF No. 56) is mixed. Miranda-Rivas has not

28    exhausted his state-court remedies for grounds 10 and 12. The third amended petition


                                                  15
     Case 3:16-cv-00663-MMD-CLB Document 83 Filed 09/30/20 Page 16 of 16


1     thus is subject to dismissal. See Rose v. Lundy, 455 U.S. 509, 521-22 (1982); Szeto v.

2     Rushen, 709 F.2d 1340, 1341 (9th Cir. 1983).

3     V.     CONCLUSION

4            It is therefore ordered that Respondents’ motion to dismiss (ECF No. 58) is granted

5     in part. Grounds 1, 2, and 4 are dismissed from this action with prejudice because they

6     are untimely. Grounds 10 and 12 are unexhausted.

7            It further is ordered that Petitioner will have 30 days from the date of entry of this

8     order to file a motion for dismissal without prejudice of the entire petition, for dismissal of

9     grounds 10 and 12, or for other appropriate relief. Within 10 days of filing such motion,

10    Petitioner must file a signed declaration under penalty of perjury pursuant to 28 U.S.C. §

11    1746 that he has conferred with his counsel in this matter regarding his options, that he

12    has read the motion, and that he has authorized that the relief sought therein be

13    requested. Failure to comply with this order will result in the dismissal of this action.

14           It further is ordered that if Petitioner elects to dismiss grounds 10 and 12 of his

15    third amended petition (ECF No. 56) and proceed on the remaining grounds,

16    Respondents must file and serve an answer, which must comply with Rule 5 of the Rules

17    Governing Section 2254 Cases in the United States District Courts, within 60 days after

18    Petitioner serves his declaration dismissing those grounds. Petitioner will have 30 days

19    from the date on which the answer is served to file and serve a reply.

20           DATED THIS 30th day of September 2020.

21

22

23                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                    16
